             Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 1 of 17



                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JUAN ZEPEDA,                                           )
                                                       )   CLASS ACTION COMPLAINT
                         Plaintiff,                    )
v.                                                     )   Case No.: 1:21-cv-473
                                                       )
CETERIS PORTFOLIO SERVICES, LLC                        )
                                                       )
and                                                    )   JURY TRIAL DEMANDED
                                                       )
NSA LEGACY LLC d/b/a                                   )
NORTH SHORE AGENCY                                     )
                                                       )
                         Defendants.                   )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Juan Zepeda (hereinafter “Plaintiff”), by and through the

undersigned counsel, and for his Complaint against Defendants, Ceteris Portfolio Services, LLC

(hereinafter “Ceteris”) and NSA Legacy LLC d/b/a North Shore Agency (hereinafter “NSA”), under

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states as follows:

                                      JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendants transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.


                                                       1
              Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 2 of 17



        5.       Plaintiff resides in the city of Round Rock, a part of Williamson County, Texas.

        6.       The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Round Rock, a part of Williamson County, Texas, making Austin a proper venue under 28 U.S.

Code § 1391(b)(2).

        7.       Defendant Ceteris, a Delaware corporation headquartered in Wilmington, Delaware

regularly attempts to collect debts allegedly due to another.

        8.       Defendant NSA, a New York corporation headquartered in Melville, New York

practices as a debt collector throughout the country, including Texas.

        9.       Defendants are registered to transact business in Texas.

        10.      Defendants attempt to collect alleged debts throughout the state of Texas, including

in Round Rock city and Williamson County.

        11.      Defendants have actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        12.      Defendants have sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Round Rock city and Williamson County and

Defendants attempt to collect alleged debts throughout the state of Texas.

        13.       As Defendants knowingly attempted to collect on a debt allegedly incurred in Round

Rock, Texas and thus has sufficient minimum contacts with this venue is additionally proper under

28 U.S. Code § 1391(b)(1).

                                              STANDING

        14.      Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        15.      Plaintiff has thus suffered an injury as a result of Defendants’ conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.


                                                     2
              Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 3 of 17



Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        16.      “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        17.      “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        18.      Plaintiff Juan Zepeda is a natural person currently residing in the state of Texas.

        19.      Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        20.      Defendant NSA is a New York corporation engaged in the business of collecting

debts, using mails and telephone, in this state with its corporate headquarters located at 270 Spagnoli

Road Ste. 110, Melville, New York. The principal business purpose of Defendant Ceteris is debt

buying, whereby Defendant Ceteris buys outstanding debt obligations and then retains lawyers or

collection agencies to collect the debts alleged due.


                                                    3
              Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 4 of 17



        21.      Defendant NSA is a debt collector as defined by § 1692a of the FDCPA, because it

regularly uses the mails and/or telephone to collect, or attempt to collect, delinquent consumer debts,

including delinquent consumer debts in the State of Texas. In fact, Defendant was acting as a debt

collector as to the debt it attempted to collect from Plaintiff.

        22.      Defendant Ceteris is a Delaware corporation with its principal place of business at 112

West Park Drive Ste 200 in Mt. Laurel Township, New Jersey 08054. The principal business purpose

of Defendant Ceteris is the collection of debts in Texas and Nationwide, and Defendant regularly

attempts to collect debts alleged due to another.

                                    FACTUAL ALLEGATIONS

        23.      Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendants.

        24.      Upon information and belief, on a date better known by Defendants, Defendant NSA

began to attempt to collect an alleged consumer debts from Plaintiff

        25.      The debts were said to be owed to Hawthorne Village and Bradford Exchange Online

for a personal collectible, and a residential apartment and thus would only have been used for personal

or family purposes.

        26.      The alleged debts were primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

        27.      On or about June 1, 2020, NSA sent Plaintiff a collection letter. Said letter is attached

and fully incorporated herein as Exhibit A.

        28.      This letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

        29.      This letter states in all capital, bolded letters: “DEMAND FOR PAYMENT!!.”

        30.      The letter then goes on to state “WE HEREBY DEMAND THAT YOU PAY THS

AMOUNT,” again in all capital letters.


                                                    4
              Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 5 of 17



        31.      The letter then continues by stating, “put an end to these collection efforts by making

a payment in full…”

        32.      First, the capitalizations and bolded letters appear to be used as a tactic to make the

consumer feel pressed and anxious.

        33.      By “demanding” of Plaintiff, Defendant NSA’s attempts to create a sense of urgency

in forcing Plaintiff to make a payment.

        34.      Moreover, Defendant NSA goes on to imply that he must pay in order to stop future

collection efforts.

        35.      Not only is this vague as to what other collection efforts may befall Plaintiff, but it

also implies it is the only way to stop collection activities. This is untrue.

        36.      On or about June 16, 2020, NSA sent Plaintiff a collection letter. Said letter is attached

and fully incorporated herein as Exhibit B.

        37.      This letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

        38.      This letter states that if Plaintiff does not pay in full, then he should “be prepared for

further collection contact as [his] account becomes more seriously delinquent.”

        39.      Defendant NSA attempts to make the least sophisticated consumer believe that some

ominous “further collection” that he or she must “prepare for” could befall him or her if payment is

not remitted.

        40.      Therefore, Defendant NSA clearly intended the language of both letters letter to be

threatening, disparaging, and demeaning.

        41.      Defendant NSA’s letters are aggressive and combative.

        42.      These statements are clearly veiled threats used as a pressure tactic and aimed to

manipulate the least sophisticated consumer into making payment on the alleged debt out of fear of

reprisal.


                                                     5
              Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 6 of 17



        43.      This veiled threat is egregious in that it does not even specify what exactly will befall

Plaintiff if he were to not pay on the alleged debts.

        44.      The least sophisticated consumer is left to ponder over what these “collection efforts”

and “further contacts” could potentially be if they didn’t make payment on the alleged debt or call the

collector.

        45.      Upon information and belief, the veiled threats are made in a vague fashion to confuse

and scare the least sophisticated consumer in order to convince them to make payments before any

of these implied repercussions can befall them.

        46.       Again, it is unclear to the least sophisticated consumer if these “collection efforts”

and “further collection contacts” include: the filing of a lawsuit against the least sophisticated

consumer, reporting the least sophisticated consumer to the credit reporting agencies, calling the least

sophisticated consumer’s cell phone with the intent to harass them into making payments, threatening

the least sophisticated consumer with the prosecution of a crime, threatening to garnish the least

sophisticated consumer’s wages, threatening to put a lien on the least sophisticated consumer’s home,

etc.

        47.      These statements are clearly meant to shame Plaintiff into paying the alleged debt.

        48.      This statement does not in any way inform the Plaintiff of his rights, but instead

attempts to belittle Plaintiff.

        49.      Upon information and belief, Defendant NSA’s attempts to trick the least

sophisticated consumer into believing that his only option is to pay the alleged debt or suffer

harassment.

        50.      This attempts to force Plaintiff to forego his rights to consider all of his options.

        51.      Exhibit B is deceptive and misleading in violation of 15 U.S.C. §§ 1692e and

1692e(10).


                                                     6
                 Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 7 of 17



           52.      Exhibit B is deceptive and misleading as it failed to accurately describe the potential

outcomes of paying or not paying the alleged debt. of 15 U.S.C. §§ 1692e, 1692e(10).

           53.      Moreover, upon information and belief, Defendant Resurgent provided Plaintiff’s

information to a letter vendor, who then drafted and sent Exhibit A and B to Plaintiff.

           54.      Upon information and belief, this information included Plaintiff's name, address,

account number, creditor information, and alleged balance.

           55.      Defendant NSA is not entitled to communicate with third parties regarding Plaintiff’s

alleged debt. Hunstein v. Preferred Collection and Management Services, Inc., Case No. 19-14434

(11th Cir. April 21, 2021).

           56.      Plaintiff suffered injuries-in-fact by being subjected to unfair and abusive practices of

the Defendants.

           57.      Plaintiff suffered actual harm by being the target of the Defendant NSA’s misleading

debt collection communications.

           58.      Defendants violated the Plaintiff’s right not to be the target of misleading debt

collection communications.

           59.      Defendants violated the Plaintiff’s right to a truthful and fair debt collection process.

           60.      Defendants used materially false, deceptive, misleading representations and means in

its attempted collection of Plaintiffs’ alleged debts.

           61.      Defendant NSA’s communications were designed to cause the debtor to suffer a

harmful disadvantage in charting a course of action in response to the Defendant NSA’s collection

efforts.

           62.      The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and participate

fully and meaningfully in the debt collection process. The purpose of the FDCPA is to provide


                                                        7
              Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 8 of 17



information that helps consumers to choose intelligently. The Defendants false representations misled

the Plaintiffs in a manner that deprived them of their rights to enjoy these benefits; these materially

misleading statements trigger liability under section 1692e of the Act.

        63.      These deceptive communications additionally violated the FDCPA since they frustrate

the consumer’s ability to intelligently choose his or her response.

        64.      Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered damages

including but not limited to, fear, stress, mental anguish, emotional stress and acute embarrassment.

Plaintiff and putative class members are entitled to preliminary and permanent injunctive relief,

including, declaratory relief, and damages.

        65.      All of Defendants’ actions complained of herein occurred within one year of the date

of this Complaint.

        66.      Defendants’ conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding their

situation.

        67.      Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        68.      Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendants’ conduct.

        69.      Defendants’ action has created an appreciable risk of harm to the underlying concrete

interests that Congress sought to protect in creating the FDCPA.

        70.      Plaintiff would have pursued a different course of action had Defendants not violated

the statutory protections created by Congress.




                                                   8
              Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 9 of 17



        71.      Plaintiff attempted to pursue his right yet was left with no actual knowledge as to how

to proceed based on Defendants’ actions.

        72.      Defendants’ denial of Plaintiff's rights caused harm in the form of impaired credit, no

plausible way of ascertaining the status of his debt in order to make a rational determination as to how

to proceed and forcing him to make financial decisions based on misinformation and engage in

financial planning based on incorrect facts.

        73.      Defendant Ceteris exercised control over Defendant NSA’s conduct and attempts to

collect the alleged debt. See Pollice v. National Tax Funding, L.P., 225 F.3d 379, 404 (3d Cir. 2000);

Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 508 (S.D.N.Y. 2013); See also, e.g., Plummer,

66 F. Supp. 3d at 493; Fritz v. Resurgent Cap. Servs., LP, 955 F. Supp. 2d 163, 177 (S.D.N.Y. 2013).[6];

Clark v. Capital Credit & Collection Services, Inc., 460 F.3d 1162, 1173 (9th Cir. 2006); Bodur v.

Palisades Collection, LLC, 829 F. Supp. 2d 246, 259 (S.D.N.Y. 2011). See also, e.g., Nichols v. Niagara

Credit Recovery, Inc., No. 12-cv-1068, 2013 WL 1899947, at *5 (N.D.N.Y. May 7, 2013); Sanchez v.

Abderrahman, No. 10 Civ. 3641, 2013 WL 8170157, at *6 (E.D.N.Y. July 24, 2013).

        74.      Defendant Ceteris is vicariously liable for Defendant NSA’s actions as they had agency

over determining the amount of the alleged debt that the debt collector, Defendant NSA, was allowed

to attempt to collect on their behalf.

        75.      Defendant Ceteris would not legally be allowed to collect a certain amount on behalf

of the hospital if Defendant NSA had not in fact given them approval or agency to act on their behalf

to collect the alleged debt.

        76.      Upon information and belief, Defendant Ceteris gave Defendant NSA the green light,

and thus agency, to attempt to collect on the alleged debt in a manner that violated the FDCPA.

        77.      Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendants.


                                                    9
          Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 10 of 17



        78.     Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

        79.     Defendants’ collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

                                       CLASS ALLEGATIONS

        80.     This action is brought as a class action. Plaintiff brings this action on behalf of himself

and on behalf of all other persons similarly situated pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

        81.     The identities of all class members are readily ascertainable from the records of NSA

and Ceteris and those business and governmental entities on whose behalf it attempts to collect debts.

        82.     Excluded from the Plaintiff’s Class is NSA, Ceteris, and all officers, members,

partners, managers, directors, and employees of NSA and Ceteris, and all of their respective immediate

families, and legal counsel for all parties to this action and all members of their immediate families.

        83.     There are questions of law and fact common to the Plaintiff’s Class, which common

issues predominate over any issues involving only individual class members. The principal issues are

whether NSA and Ceteris’s communications with the Plaintiffs, such as the above stated claims, violate

provisions of the Fair Debt Collection Practices Act.

        84.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories.

        85.     The Plaintiff will fairly and adequately protect the interests of the Plaintiff’s Class


                                                    10
          Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 11 of 17



defined in this complaint. The Plaintiff has retained counsel with experience in handling consumer

lawsuits, complex legal issues, and class actions, and neither the Plaintiffs nor their attorneys have any

interests, which might cause them not to vigorously pursue this action.

        86.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

                        a.   Numerosity: The Plaintiffs are informed and believe, and on that basis alleges,

              that the Plaintiffs’ Class defined above is so numerous that joinder of all members would

              be impractical.

                        b.   Common Questions Predominate: Common questions of law and fact exist

              as to all members of the Plaintiffs’ Class and those questions predominate over any

              questions or issues involving only individual class members. The principal issues are

              whether NSA’s communications with the Plaintiffs, such as the above stated claims, violate

              provisions of the Fair Debt Collection Practices Act.

                        c.   Typicality: The Plaintiffs’ claims are typical of the claims of the class

              members. Plaintiffs and all members of the Plaintiffs’ Class defined in this complaint have

              claims arising out of the Defendant's common uniform course of conduct complained of

              herein.

                        d.   Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

              class members insofar as Plaintiffs have no interests that are adverse to the absent class

              members. The Plaintiffs are committed to vigorously litigating this matter. Plaintiffs have

              also retained counsel experienced in handling consumer lawsuits, complex legal issues, and

              class actions. Neither the Plaintiffs nor their counsel have any interests, which might cause

              them not to vigorously pursue the instant class action lawsuit.


                                                       11
          Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 12 of 17



                     e.   Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all members

              would be impracticable. Class action treatment will permit a large number of similarly

              situated persons to prosecute their common claims in a single forum efficiently and without

              unnecessary duplication of effort and expense that individual actions would engender.

              Certification of a class under Rule 23(b)(l)(A) of the Federal Rules of Civil Procedure is

              appropriate because adjudications with respect to individual members create a risk of

              inconsistent or varying adjudication which could establish incompatible standards of

              conduct for Defendant who, upon information and belief, collects debts throughout the

              United States of America.

        87.       Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure is

also appropriate in that a determination that the above stated claims, violate provisions of the Fair

Debt Collection Practices Act, and is tantamount to declaratory relief and any monetary relief under

the FDCPA would be merely incidental to that determination.

        88.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

also appropriate in that the questions of law and fact common to members of the Plaintiffs’ Class

predominate over any questions affecting an individual member, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

        89.       Further, NSA and Ceteris have acted, or failed to act, on grounds generally applicable

to the Rule (b)(l)(A) and (b)(2) Class, thereby making appropriate final injunctive relief with respect to

the Class as a whole.

        90.       Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                                     12
            Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 13 of 17



          91.   This cause of action is brought on behalf of Plaintiff and the members of a class.

          92.   The class consists of all persons whom Defendants’ records reflect resided in the State

of Texas and who were sent a collection letter in substantially the same form letter as the letters sent

to the Plaintiff on or about June 1, 2020 (Exhibit A) and June 16, 2020 (Exhibit B); and (a) the

collection letters were sent to a consumer seeking to collect a debt for personal, family or household

purposes; and (b) the collection letters were sent from one year before the date of this Complaint to

the present; and (c) the collection letters were not returned by the postal service as undelivered; and

(d) the Plaintiff asserts that the letters contained violations of 15 U.S.C. §§ 1692e, 1692e(10),

1692e(14), 1692g and 1692g(a)(2) for failing to correctly identify the name of the creditor to whom

the debt is owed, as well as for failing to correctly identify the actual identity of the debt collector.

                      COUNT I: Violations Of § 1692e(10) Of The FDCPA –
                       False, Deceptive, Or Misleading Collection Actions

          93.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          94.   Section 1692e(10) of the FDCPA prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

          95.   Making a false statement of the name of the current creditor violates § 1692e(10) of

the FDCPA.

          96.   Defendant NSA’s communications with Plaintiffs were deceptive and misleading.

          97.   Defendants used unfair and unconscionable means to attempt to collect the alleged

debt.

          98.   Defendants’ violation of § 1692e(10) of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.




                                                     13
               Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 14 of 17



                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Juan Zepeda, individually and on behalf of all others similarly

situated, prays that this Court:

          A.       Declare that Defendants’ debt collection actions violate the FDCPA;

          B.       Enter judgment in favor of Plaintiff, Juan Zepeda, and all others similarly situated, and

against Defendants, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided

by § 1692k(a) of the FDCPA; and

          C.       Grant other such further relief as deemed just and proper. .

            COUNT II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse

          99.      Plaintiff incorporate by reference all other paragraphs of this Petition as if fully stated

herein.

          100.     Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          101.     Defendant NSA’s communications with Plaintiff was meant to shame, embarrass, and

harass Plaintiff by misrepresenting the alleged debts status.

          102.     Defendants used threatening and demeaning language repeatedly toward Plaintiff.

          103.     Defendants’ violation of § 1692d of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.



                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Juan Zepeda, individually and on behalf of all others similarly

situated, prays that this Court:

          A.       Declare that Defendants’ debt collection actions violate the FDCPA;


                                                       14
               Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 15 of 17



          B.       Enter judgment in favor of Plaintiff, Juan Zepeda, and all others similarly situated, and

against Defendants, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided

by § 1692k(a) of the FDCPA; and

          C.       Grant other such further relief as deemed just and proper.

                 COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices

          104.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          105.     Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          106.     Defendant NSA’s communications with Plaintiff were deceptive and misleading.

          107.     Defendants used unfair and unconscionable means to attempt to collect the alleged

debt.

          108.     Defendants threatened Plaintiff in vague but aggressive manners, in addition to hiding

the actual creditor to whom the debt is owed.

          109.     Defendants’ violation of § 1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Juan Zepeda, individually and on behalf of all others similarly

situated, prays that this Court:

          A.       Declare that Defendants’ debt collection actions violate the FDCPA;

          B.       Enter judgment in favor of Plaintiff, Juan Zepeda, and all others similarly situated, and

against Defendants, for actual and statutory damages, costs, and reasonable attorneys’ fees as provided

by § 1692k(a) of the FDCPA; and

          C.       Grant other such further relief as deemed just and proper.




                                                       15
             Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 16 of 17




COUNT IV: Violations Of § 1692c(b) Of The FDCPA – Communication With a Third Party
    110. Plaintiff incorporates by reference all other paragraphs of this Petition as if fully

stated herein.

        111.     Section 1692c(b) of the FDCPA prohibits a debt collector from communicating, in

connection with the collection of any debt, with any person other than the consumer, his attorney, a

consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the creditor,

or the attorney of the debt collector.

        112.     Sending information regarding Plaintiff’s alleged debt, including her name, address,

account number, creditor information, and balance, is communicating in an attempt to collect an

alleged debt.

        113.     Defendant’s violation of § 1692c(b) of the FDCPA renders them liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Juan Zepeda prays that this Court:

        A.       Declare that Defendants’ debt collection actions violate the FDCPA;

        B.       Enter judgment in favor of Plaintiff Juan Zepeda and against Defendants, for actual

and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

FDCPA; and

        C.       Grant other such further relief as deemed just and proper.

                                           JURY DEMAND

    114.         Plaintiff demands a trial by jury on all Counts so triable.

Dated: May 27, 2021.




                                                    16
Case 1:21-cv-00473-RP Document 1 Filed 05/27/21 Page 17 of 17



                                  Respectfully Submitted,


                                  HALVORSEN KLOTE

                           By:    _/s/ Joel S. Halvorsen
                                  Joel S. Halvorsen, #67032
                                  680 Craig Road Suite 104
                                  St. Louis, MO 63141
                                  P: (314) 451-1314
                                  F: (314) 787-4323
                                  joel@hklawstl.com
                                  Attorneys for Plaintiff




                             17
